202 F.2d 151
INTERSTATE COMMERCE COMMISSION, Appellant,v.YEARY TRANSFER COMPANY, Inc., Appellee.
No. 11660.
United States Court of Appeals Sixth Circuit.
February 20, 1953.

Appeal from the United States District Court for the Eastern District of Kentucky; Hiram Church Ford, Judge.


1
Leo H. Pou, Washington, D. C., and Gerald E. Jessup, Atlanta, Ga., for appellant.


2
Neil Brooks, U. S. Dept. of Agri., Washington, D. C., amicus curiæ.


3
Glenn F. Morgan, Washington, D. C., William Hays, Winchester, Ky., and Robert H. Hays, Lexington, Ky., for appellee.


4
Peter T. Beardsley, Harry E. Boot and Lloyd V. Stover, Washington, D. C., for American Trucking Co.


5
R. B. Gwathmcy, Wilmington, N. C., for Atlantic Coast R. Co.


6
H. L. Walker, Richmond, Va., for C. & O. R. Co.


7
A. J. Dixon, H. J. Karison, Washington, D. C., for Southern R. Co.


8
Walter M. Shohl, Cincinnati, Ohio, Reuben G. Crimm, Atlanta, Ga., Harry McChesney, Jr., Frankfort, Ky., James E. Wilson, Washington, D. C., for L. & N. R. Co.


9
Before ALLEN, MARTIN, and McALLISTER, Circuit Judges.


10
PER CURIAM.


11
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, as well as those of amici curiæ, and the argument of counsel in open court, and the court being duly advised,


12
Now, therefore, it is ordered, adjudged, and decreed that the judgment be and is hereby affirmed upon the findings of fact and conclusions of law of the District Court. 104 F.Supp. 245.